Case 1:20-cv-06281-RBK-AMD Document 18 Filed 06/02/20 Page 1 of 2 PageID: 212



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

                                                   :
 DWELLING PLACE NETWORK, et al.,                   :
                                                   :
                 Plaintiffs,                       :          Civil No. 20-6281 (RBK/AMD)
                                                   :
           v.                                      :          ORDER
                                                   :
 PHILIP D. MURPHY, et al.,                         :
                                                   :
                 Defendants.                       :
                                                   :
                                                   :
                                                   :
                                                   :

KUGLER, United States District Judge:

       THIS MATTER comes before the Court upon the Request (Doc. 15) of Defendants for an

extension of the briefing schedule set out in this Court’s Order (Doc. 7) dated May 26, 2020. For

the reasons expressed on the record at the June 1, 2020 phone conference,

       IT IS HEREBY ORDERED that Defendants’ Request for an extension is GRANTED,

and the briefing schedule is amended as follows:

       1. Defendants must submit a brief on this issue of no more than forty ordinary typed pages,

           as set forth in Local Civil Rule 7.2, on or before 5:00 P.M. on Thursday, June 11, 2020.

       2. The Court shall hold a preliminary injunction hearing at 9:30 A.M. on Monday, June

           15, 2020. The hearing shall be held via Zoom videoconference. The Court shall provide

           the necessary Zoom link to counsel via email prior to the hearing.

       3. If either party wishes to introduce testimony at the hearing, it must notify the Court and

           the other party at least 24 hours in advance of the June 15, 2020 hearing.
Case 1:20-cv-06281-RBK-AMD Document 18 Filed 06/02/20 Page 2 of 2 PageID: 213



Dated: 6/1/2020                                /s/ Robert B. Kugler
                                               ROBERT B. KUGLER
                                               United States District Judge
